                                               IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                 IN RE: Scott J. Earnest                                                    BK NO. 21-01990 HWV
                                                               Debtor(s)
                                                                                            Chapter 13


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of ONYX BAY TRUST and index same on the
                    master mailing list.



                                                                                  Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 21 Sep 2021, 13:35:25, EDT




                                                                                  KML Law Group, P.C.
                                                                                  BNY Mellon Independence Center
                                                                                  701 Market Street, Suite 5000
                                                                                  Philadelphia, PA 19106
                                                                                  215-627-1322




                Case 1:21-bk-01990-HWV                          Doc 12 Filed 09/21/21 Entered 09/21/21 15:29:04         Desc
Document ID: a3b36ba0ce27ccddf6f944ab26c5bda1ed18a534889be899bd44f85bd5a18d03
                                                                Main Document    Page 1 of 1
